Citation Nr: 0019278	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA 
pension benefits in the amount of $2,604.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

[redacted]


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 decision of the Committee on 
Waivers and Compromises from the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The veteran was initially awarded VA improved disability 
pension benefits, effective April 1975; his only countable 
income was reported to be his Social Security benefits.  
Records show that in March 1995, the RO terminated the 
veteran's monthly payment of disability pension benefits, 
effective January 1, 1993, after determining that the veteran 
had received income from self-employment of $20,739 in year 
1992.  An overpayment of $2,604, was declared.

The most recent VA Form 20-5655, Financial Status Report, of 
record was completed by the veteran in August 1995.  While 
that form indicated a positive monthly balance of $435.00 
after expenses, the veteran testified in October 1996, and 
recently the veteran's son also testified in a hearing before 
the undersigned in May 2000, that the veteran's current 
financial situation is much worse.  It is further noted that 
evidence of record indicates that the veteran is currently 80 
years of age, unemployed, and apparently has extensive 
monthly medical and drug expenses for both himself and his 
spouse.  While the veteran's representative was requested at 
the recent hearing to provide a current financial statement, 
it is further noted that the veteran himself was not present 
at the May 2000 hearing.  

Thus, in the judgment of the Board of Veterans' Appeals 
(Board), due process requires that this matter be returned 
for further development before appellate review on the 
merits.  Accordingly, the claim is REMANDED to the 
originating agency for the following action: 

1.  The originating agency should obtain 
directly from the Social Security 
Administration written information as to 
the current total Social Security 
benefits paid to the veteran and his 
spouse, broken down by month of payment, 
including the amount of the payments 
broken down as to Social Security and 
SSI, and any deductions taken for 
Medicare, should be set out.

2.  Thereafter, the matter should be 
referred back to the Committee.  The 
Committee should secure a new financial 
status report from the veteran.

3.  Then the Committee should re-
adjudicate the appellate issue of whether 
the veteran is entitled to a waiver of 
recovery of the overpayment.  The 
decision should discuss all the elements 
of equity and good conscience.  If the 
determination is unfavorable to the 
veteran, a supplemental statement of the 
case, which is consistent with the 
Committee's decision, should be sent to 
the veteran and his representative.  The 
supplemental statement of the case should 
set forth all evidence added to the 
record since the statement of the case; 
the legal authority relied upon, 
including the criteria set out in 38 
C.F.R. § 1.965(a) (1999); the decision; 
and comprehensive summary of the 
Committee's basis for the decision.

After the veteran and his representative have been given the 
appropriate period of time in which to respond, the appeal 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to secure clarifying information and ensure dure 
process. No action is required by the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




